United States Court of Appeals
                      For the First Circuit

No. 01-2011

                           JAN SWALLOW,

                      Plaintiff, Appellant,

                               v.

         FETZER VINEYARDS, BROWN-FORMAN CORPORATION, and
                         WILLIAM CASCIO,

                      Defendants, Appellees.




                           ERRATA SHEET


     The opinion of this Court issued on September 3, 2002, is
amended as follows:


Page 19, last line:      Replace "Casio" with "Cascio".